      Case: 1:18-cv-07082 Document #: 1 Filed: 10/23/18 Page 1 of 4 PageID #:1



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

TRUSTEES OF THE CEMENT MASONS                   )
PENSION FUND, LOCAL 502;                        )
TRUSTEES OF THE CEMENT MASONS                   )
INSTITUTE OF CHICAGO, ILLINOIS;                 )
TRUSTEES OF THE CEMENT MASONS                   )
SAVINGS FUND, LOCAL 502; and                    )
TRUSTEES OF THE CEMENT                          )
MASONS APPRENTICE EDUCATION                     )
AND TRAINING FUND, LOCAL 502,                   )      No. 18 C 7082
                                                )
                    Plaintiffs,                 )      Judge
                                                )
      v.                                        )      Magistrate Judge
                                                )
CABO CONSTRUCTION CORP., an Illinois            )
corporation,                                    )
                                                )
                    Defendant.                  )

                                      COMPLAINT

      Plaintiffs, TRUSTEES OF THE CEMENT MASONS PENSION FUND, LOCAL 502;

TRUSTEES OF THE CEMENT MASONS INSTITUTE OF CHICAGO, ILLINOIS;

TRUSTEES OF THE CEMENT MASONS SAVINGS FUND, LOCAL 502; AND TRUSTEES

OF THE CEMENT MASONS APPRENTICE EDUCATION AND TRAINING FUND, LOCAL

502, by their attorneys, DONALD D. SCHWARTZ and ARNOLD AND KADJAN, LLP,

complain against Defendant, CABO CONSTRUCTION CORP., as follows:

                              JURISDICTION AND VENUE

      1.      (a)   Jurisdiction of this cause is based upon Section 502 of the Employee

Retirement Income Security Act of 1974, 29 U.S.C. Section 1132 ("ERISA") and 29 U.S.C. 1145

as amended.
      Case: 1:18-cv-07082 Document #: 1 Filed: 10/23/18 Page 2 of 4 PageID #:2



               (b)    Venue is founded pursuant to 29 U.S.C. Section 1132(e) (2) in this district,

where the Funds as described in Paragraph 2, are administered and 29 U.S.C. Section 185(c).

                                            PARTIES

       2.      (a)    The Plaintiffs in this count are TRUSTEES OF THE CEMENT MASONS

PENSION FUND, LOCAL 502; TRUSTEES OF THE CEMENT MASONS INSTITUTE OF

CHICAGO, ILLINOIS; TRUSTEES OF THE CEMENT MASONS SAVINGS FUND, LOCAL

502; AND TRUSTEES OF THE CEMENT MASONS APPRENTICE EDUCATION AND

TRAINING FUND, LOCAL 502 (“the Funds”), and have standing to sue pursuant to 29 U.S.C.

1132(a)(3).

               (b)    The Funds have been established pursuant to collective bargaining

agreements previously entered into between the Cement Masons Union and its affiliated locals

(the "Union") and certain employer associations whose employees are covered by the collective

bargaining agreement with the Union.

               (c)    The Funds are maintained and administered in this judicial district in

accordance with and pursuant to the provisions of ERISA and the National Labor Relations Act, as

amended, and other applicable state and federal laws, and also pursuant to the terms and provisions

of the Agreements and Declarations of Trust which establish the Funds which are adopted and

incorporated by reference into the collective bargaining agreement.

       3.      (a)    CABO CONSTRUCTION CORP., an Illinois corporation (hereafter

"CABO"), employs employees represented by the Union and is bound to make contributions for

hours and weeks worked by all employees and upon subcontractors who perform work which

would otherwise be performed by employees.

               (b)    CABO has its principal place of business at Chicago, Illinois.




                                                2
       Case: 1:18-cv-07082 Document #: 1 Filed: 10/23/18 Page 3 of 4 PageID #:3



               (c)     CABO is an employer engaged in an industry affecting commerce.

       4.      CABO has entered into successive collective bargaining agreements with the

Union pursuant to which it is required to pay specified wages and to make periodic contributions

to the Funds on behalf of certain of its employees. (Exhibit A)

       5.      By virtue of certain provisions contained in the collective bargaining agreements,

CABO is bound by the Trust Agreement establishing the Funds.

       6.      Under the terms of the collective bargaining agreements and Trust Agreements to

which it is bound, CABO is required to make contributions to the Funds on behalf of its

employees and, when given reasonable notice by Plaintiffs or their representatives, to submit all

necessary books and records to Plaintiffs’ accountant for the purpose of determining whether or

not it is in compliance with its obligation to contribute to the Funds.

       7.      Plaintiffs are advised and believe that for October 1, 2009 through the present,

CABO has failed to make some of the contributions from time to time required to be paid by it to

the Funds pursuant to the terms of the collective bargaining agreements and Trust Agreements by

which it is bound, all in violation of its contractual obligations and its obligations under

applicable state and federal statutes.

       WHEREFORE, Plaintiffs pray for relief as follows:

       A.      CABO be ordered to submit to an audit for January 1, 2015 through present.

       B.      Judgment be entered on any amounts found to be due on the audit.

       C.      Plaintiffs be awarded their attorneys’ fees, costs, interest, and liquidated damages

pursuant to 29 U.S.C. 1132(g)(2) and Section 502(g)(2).




                                                  3
      Case: 1:18-cv-07082 Document #: 1 Filed: 10/23/18 Page 4 of 4 PageID #:4



       D.     CABO be enjoined from violating the terms of the collective bargaining

agreements and Trust Agreements by failing to make timely payments to the Funds and be

ordered to resume making those payments.

       E.     This Court grant Plaintiffs such other and further relief as it may deem

appropriate under the circumstances.

                                            Respectfully submitted,

                                            TRUSTEES OF THE CEMENT MASONS
                                            PENSION FUND, LOCAL 502, et. al.



                                            By: s/ Donald D. Schwartz
                                                    One of their Attorneys

Donald D. Schwartz
ARNOLD AND KADJAN, LLP
35 E. Wacker Drive, Suite 600
Chicago, Illinois 60601
(312) 236-0415




                                               4
